Citation Nr: 1757264	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability; and if so, whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing.  A copy of that transcript has been associated with the Veteran's electronic claims folder. 

In April 2017, the Veteran submitted additional medical evidence, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2017).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's sleep apnea is related to service. 

2.  The claim for service connection for a back disability was denied in an October 1994 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

3.  The evidence of record is at least in equipoise as to whether the lumbar back injury is related to service.
CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for sleep apnea is warranted.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving doubt in favor of the Veteran, service connection for a lumbar back disability is warranted.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a back injury.  It further finds that service connection for a lumbar back injury and sleep apnea can be granted.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 1994 rating decision, the RO denied entitlement to service connection for a back injury due to no evidence that a permanent residual disability resulted from the in-service back injury.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the October 1994 rating decision is final.  

Since the last final decision, the Veteran has submitted a private medical opinion which stated that the Veteran's back disability is related to service.  As this evidence had not been previously reviewed by agency makers, the Board finds that it is new evidence under 38 C.F.R. § 3.156(a).  Moreover, the Board finds that the evidence is not only new but also material.  It relates to unestablished facts necessary to substantiate the claim and also raises a reasonable possibility of substantiating the claim.  In that regard, the new evidence shows that the Veteran's in-service back injury resulted in a permanent residual disability which was the basis for the previous denial. 

It is noted that the Veteran submitted copies of service treatment records in September 2013.  As these are duplicate copies of service treatment records which were already of record, 38 C.F.R. § 3.156 (c) is not applicable to his claim.

Accordingly, the Veteran's claim for service connection for a back injury is reopened.
III.  Service Connection

In order to obtain service connection under 38 U.S.C. §§ 1110, 1131 (West 2012) and 38 C.F.R. § 3.303 (a) (2017) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Back Injury

The Veteran contends that he is entitled to service connection for a back injury because he injured his lumbar spine when he fell out of aircraft during service.  He originally filed a claim for entitlement to service connection for a back injury in 1994, shortly after his discharge from service, but his claim was denied due to no evidence of residuals of a back disability.  He was later granted service connection for a cervical spine disability based on the same incident.  Service treatment records indicate that the Veteran was treated after falling off of an airplane in August 1977.  X-rays were negative.  

Here, there is evidence that the Veteran suffers from a current disability - namely lumbar stenosis.  There is evidence that the Veteran injured himself after falling off of an aircraft during service.  Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.

The Veteran submitted a May 2017 letter from Dr. J.H., a neurological doctor, who opined that it was "more likely than not that the Veteran's current cervical and lumbar spine complaints are the direct result of the trauma he sustained early on [in] his military service."  He noted that he reviewed the Veteran's medical records; lay statements and an image of the cargo bay of the airplane similar to the one in which the Veteran fell.  

The Board assigns significant probative value to J.H.'s opinion.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Dr. J.H. considered the Veteran's reported history, medical records and provided an opinion, supported by rationale.

In considering the evidence of record, the Board finds that the evidence of record for and against the claim is in relative equipoise.  Although the RO found that there was no evidence of residuals of the in-service back injury, Dr. J.H. provided a medical opinion which supported the fact that the Veteran suffered residual injuries. Also, the Board finds the Veteran's back claim shortly after discharge and subsequent positive medical opinion supporting a cervical spine disability based on the same in-service incident to be probative in its analysis.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for a lumbar back disability is granted.

Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea because although he was not treated or diagnosed for sleep apnea during service, he experienced symptoms of snoring during service.  He submitted lay statements from his wife who attested to the fact that she witnessed the Veteran snoring and not breathing while sleeping during service and his fellow airman who attested to the fact that he remembered the Veteran having trouble staying awake while driving.  

Here, the record reflects competent and credible evidence of a current disability - namely obstructive sleep apnea.  While there are no service treatment records which indicate complaints of or treatment for sleep apnea, there is competent lay evidence that the Veteran may have experienced symptoms of sleep apnea but not realized it until later.  Thus, the Board will proceed by giving him the benefit of the doubt on this element.  Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.

The Veteran was afforded a VA examination in May 2011 where the examiner opined that the Veteran's obstructive sleep apnea was a "diagnosable condition with clear etiology . . . [n]o documentation for this with the c-file, therefore this is less likely than not related to military service." 

The Veteran submitted an April 2013 letter from Dr. T.K. of South Carolina Sleep Medicine, LLC, who opined that it was at least as likely as not that the Veteran's sleep apnea began during active duty.  Although he admits that he did not have access to the Veteran's service treatment records, he based his opinion on the lay statements and the May 2011 VA examination report.  

The Veteran also submitted a March 2013 letter from Dr. R.J. who opined that it was "certainly possible" that the Veteran's sleep apnea was related to service.  In the last line of the letter, the words "certainly possible" have been crossed out and replaced with handwritten words of "as likely as not." 

The Board finds that the opposing medical opinions are of equal probative value. A medical opinion is most probative if it is factually accurate, fully articulated and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The May 2011 examiner found that there was no evidence of sleep apnea in service and thus concluded that it was not related to service.  Dr. T.K. opined that the sleep apnea was related to service.  Although he did not review the claims file, a medical opinion may not be discounted solely because of the lack of review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Both of the medical professionals offered well-supported rationale for their opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Although they arrived at different conclusions, they both highlighted important factors which influenced their opinions.  The Board assigns minimal probative value to Dr. R.J.'s opinion alone as it appears to be based on possibility rather than probability.  Also, due to the crossed out wording, it appears to have been tampered with and the Board cannot ensure the authenticity of the modified words.  Nevertheless, the Board has found other evidence on which it can rely in its review.  


In sum, the Board finds that the evidence in support of and against the Veteran's claim to be of equal probative value.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving doubt in the Veteran's favor, the claims for entitlement to service connection for sleep apnea and a back injury are granted.


ORDER

Entitlement to service connection for sleep apnea is granted.

The petition to reopen the claim for service connection for a back injury is granted.

Entitlement to service connection for a back injury is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


